COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


OFELIA VILLALOBOS,                              §
INDIVIDUALLY AND AS                                              No. 08-14-00189-CV
PERSONAL REPRESENTATIVE OF                      §
THE ESTATE OF CESAR VERA,                                           Appeal from the
AND ON BEHALF OF ALL                            §
WRONGFUL DEATH                                                 County Court at Law No. 6
BENEFICIARIES AND DIANA                         §
SERRANO AS NEXT FRIEND OF                                       of El Paso County, Texas
JULIA ARALE VERA,                               §
                                                                 (TC# 2013-DCV4428)
                             Appellants,        §

V.                                              §

EL PASO HEALTHCARE SYSTEM,                      §
LTD. D/B/A DEL SOL MEDICAL
CENTER,                                         §

                              Appellee.         §

                                                §

                                      JUDGMENT

        The Court has considered this cause on the joint motion to dismiss the appeal, and
concludes the motion should be granted and the appeal should be dismissed, in accordance with
the opinion of this Court. We therefore dismiss the appeal. Cost are taxed against the parties
incurring them. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF SEPTEMBER, 2014.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)